

114 S1963 IS: Bureau of Consumer Financial Protection Advisory Board Enhancement Act
U.S. Senate
2015-08-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1963IN THE SENATE OF THE UNITED STATESAugust 5, 2015Mr. Rounds (for himself and Mr. King) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo amend the Consumer Financial Protection Act of 2010 to establish advisory boards, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Bureau of Consumer Financial Protection Advisory Board Enhancement Act. 2.Establishment of advisory boards within the Bureau of Consumer Financial Protection (a)In generalThe Consumer Financial Protection Act of 2010 is amended by inserting after section 1014 (12 U.S.C. 5494) the following:
				
					1014A.Advisory Boards
 (a)DefinitionsIn this section— (1)the term eligible financial product or service means a financial product or service that is offered or provided for use by consumers primarily for personal, family, or household purposes as described in clause (i), (iii), (v), (vi), or (ix) of section 1002(15)(A);
 (2)the term rural area has the meaning given the term in section 1393(a)(2) of the Internal Revenue Code of 1986; and (3)the terms small business concern, small business concern owned and controlled by veterans, and small business concern owned and controlled by women have the meanings given those terms in section 3 of the Small Business Act (15 U.S.C. 632).
							(b)Small Business Advisory Board
 (1)EstablishmentThe Director shall establish a Small Business Advisory Board— (A)to advise and consult with the Bureau in the exercise of the functions of the Bureau under the Federal consumer financial laws applicable to eligible financial products or services; and
 (B)to provide information on emerging practices of small business concerns that provide eligible financial products or services, including regional trends, the effect that decisions by the Bureau have on rural areas, concerns, and other relevant information.
								(2)Membership
 (A)NumberThe Director shall appoint not less than 15 and not more than 20 members to the Small Business Advisory Board.
 (B)QualificationMembers appointed under subparagraph (A) shall be representatives of small business concerns that—
 (i)provide eligible financial products or services; and (ii)are service providers to covered persons.
 (C)Additional considerationsIn appointing members under subparagraph (A), the Director shall— (i)include members representing small business concerns owned and controlled by veterans, small business concerns owned and controlled by women, and minority-owned small business concerns, and the interests of those concerns, without regard to party affiliation; and
 (ii)require an adequate representation of members that own small business concerns for which the principal place of business is in a rural or underserved area.
 (3)MeetingsThe Small Business Advisory Board— (A)shall meet from time to time at the call of the Director; and
 (B)shall meet not less than twice each year. (c)Credit Union Advisory Council (1)EstablishmentThe Director shall establish a Credit Union Advisory Council to advise and consult with the Bureau on consumer financial products or services that impact credit unions.
							(2)Membership
 (A)NumberThe Director shall appoint not less than 15 and not more than 20 members to the Credit Union Advisory Council.
 (B)ConsiderationsIn appointing members under subparagraph (A), the Director shall— (i)include members representing credit unions predominantly serving traditionally underserved communities and populations and their interests, without regard to party affiliation; and
 (ii)require an adequate representation of members that represent credit unions that are headquartered in a rural or underserved area.
 (3)MeetingsThe Credit Union Advisory Council— (A)shall meet from time to time at the call of the Director; and
 (B)shall meet not less than twice each year. (d)Community Bank Advisory Council (1)EstablishmentThe Director shall establish a Community Bank Advisory Council to advise and consult with the Bureau on consumer financial products or services that impact community banks.
							(2)Membership
 (A)NumberThe Director shall appoint not less than 15 and not more than 20 members to the Community Bank Advisory Council.
 (B)ConsiderationsIn appointing members under subparagraph (A), the Director shall— (i)include members representing community banks predominantly serving traditionally underserved communities and populations and their interests, without regard to party affiliation; and
 (ii)require an adequate representation of members that represent community banks that are headquartered in a rural or underserved area.
 (3)MeetingsThe Community Bank Advisory Council— (A)shall meet from time to time at the call of the Director; and
 (B)shall meet not less than twice each year. (e)Compensation and travel expensesMembers of the Small Business Advisory Board, the Credit Union Advisory Council, or the Community Bank Advisory Council, as established under subsections (b), (c), and (d), respectively, who are not full-time employees of the United States shall—
 (1)be entitled to receive compensation at a rate fixed by the Director while attending meetings of the Small Business Advisory Board, the Credit Union Advisory Council, or the Community Bank Advisory Council, including travel time; and
 (2)be allowed travel expenses, including transportation and subsistence, while away from their homes or regular places of business..
 (b)Table of contents amendmentThe table of contents in section 1 of the Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C. 5301 et seq.) is amended by inserting after the item relating to section 1014 the following:
				Sec.1014A. Advisory Boards..